NO. 12-11-00185-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JORDAN HEALTH CARE, INC.,                                 §     APPEAL FROM THE 273RD
JORDAN HOME HEALTH CARE, LLC,
JORDAN HEALTHCARE HOLDINGS,
INC. AND JHS OPERATIONS, LLC,
APPELLANTS

V.                                                       §      JUDICIAL DISTRICT COURT

CAROLYN COOKS, AS INDEPENDENT
EXECUTRIX OF THE ESTATE OF
MATTIE DUNCAN SPENCER,
APPELLEE                      §                                 CHEROKEE COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(c).
Appellants, Jordan Health Care, Inc., Jordan Home Health Care, LLC, Jordan Healthcare
Holdings, Inc., and JHS Operations, LLC, perfected their appeal on June 23, 2011. The clerk’s
record was filed on July 5, 2011, making Appellants’ brief due on or before August 4, 2011.
When Appellants failed to file their brief by August 4, 2011, this court notified them on
August 8, 2011, that the brief was past due. The notice warned that if no motion for extension of
time to file the brief was received by August 18, 2011, the appeal would be dismissed for want of
prosecution under Texas Rule of Appellate Procedure 38.8(a)(1). Further, the notice informed
Appellants that the motion for extension of time must contain a reasonable explanation for their
failure to file the brief and a showing that Appellee, Carolyn Cooks, Independent Executrix of
the Estate of Mattie Duncan Spencer, Deceased, had not suffered material injury thereby.
         On August 11, 2011, Appellants notified this court that the case has settled. However,
Appellants did not file a motion to dismiss the appeal. Accordingly, we dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).
Opinion delivered August 24, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                    (PUBLISH)